COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  MARCOS SILVA COMPEAN,                          No. 08-19-00218-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                               41st District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20170D03719)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 20, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. William R. Cox, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 20, 2020.

       IT IS SO ORDERED this 20th day of February, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.